Case 1:19-cv-01409-JEJ Document 45 Filed 06/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

‘ROBERT CAVISTON,
Plaintiff, ~ |CIVIL ACTION NO. 1:19-cev-01409
V. (JONES, C.J.)

a (SAPORITO, M.J.)
JOHNSON CONTROLS, INC. d/b/a

 

| | _ FILED
JOHNSON CONTROLS (or “JCI”), . WILKES BARRE |
Defendant. a | JUN 23 2020

PER 5
ORDER DEPUTY CLERI

AND NOW, this 23% day of June, 2020, in accordance with the
accompanying Memorandum, IT IS HEREBY ORDERED THAT:
1. The plaintiff s motion to compel (Doe. 40) is GRANTED in
part and DENIED in part;
2. The defendant’s objection to Document Request No. 19 is -
SUSTAINED;

3. The defendant’s objection to Interrogatories No. 6 and No. 7

 

and to Document Requests No. 12 and No. 14 are SUSTAINED in part
and OVERRULED in part;

4. The defendant shall serve an answer to Interrogatory No. 6,

limited to employees newly hired to sales positions within the

 
   

Case 1:19-cv-01409-JEJ Document 45 Filed 06/23/20 Page 2 of 2

Chesapeake region of Johnson Controls between May 1, 2017, and May

1, 2020;

5. The defendant shall serve an answer to Interrogatory No. 7,

limited to employees working in sales positions within the Chesapeake
region of Johnson Controls between January 2018 and April 2019;

6. The defendant shall produce documents responsive to
Document Request No. 12, limited to materials concerning sales
employees within the Chesapeake region of Johnson Controls between
January 2018 and April 2019, and further limited to materials
reasonably available to relevant decision-makers at the time of the April
2019 reduction-in-force decision-making process;

7. The defendant shall produce documents responsive to

Document Request No. 14, limited to materials concerning employees

newly hired to sales positions within the Chesapeake region of Johnson.

Controls between May 1, 2017, and May 1, 2020; and

8. . The parties shall bear their own costs of this motion.

 
  

OSEPH F. S4PORITOSR.
United States Magistrate Judge

 

    
